Citation Nr: 0305685	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  96-42 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensation evaluation for residuals of 
a right knee meniscectomy.

2.  Entitlement to a compensation evaluation for residuals of 
a left knee meniscectomy.

3.  Entitlement to service connection for psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1969 to 
April 1972, from April 1973 to March 1976, and from August 
1978 to December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in June 2001.

In March 1995, the RO also denied service connection for 
post-traumatic stress disorder (PTSD).  Although the veteran 
also completed an appeal with respect to that issue, but 
subsequently withdrew the issue from appellate status at the 
June 2001 hearing. 

In February 2002, the Board conducted further evidentiary 
development pursuant to the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  When such development was completed, 
the veteran and his representative were furnished notice of 
the evidence developed and given an opportunity to respond.  
In a January 2003 statement, the veteran indicated that he 
had no further evidence or argument to present.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right knee 
meniscectomy are not manifested by subluxation or lateral 
instability; there is no x-ray evidence of arthritis, and 
there is no limitation of flexion to 45 degrees or less or 
limitation of extension to 10 degrees or more.   

2.  The veteran's service-connected residuals of a left knee 
meniscectomy are not manifested by subluxation or lateral 
instability; there is no x-ray evidence of arthritis, and 
there is no limitation of flexion to 45 degrees or less or 
limitation of extension to 10 degrees or more. 

3.  Psychiatric disability was not manifested during the 
veteran's active duty service or for several years 
thereafter, nor is psychiatric disability otherwise related 
to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected residuals of a 
right knee meniscectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5003, 5257, 5260, 5261 (2002).

2.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected residuals of a 
left knee meniscectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5003, 5257, 5260, 5261 (2002).

3.  Psychiatric disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to increased ratings 
and/or service connection for the above-listed disabilities.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case, April 2002 letter, 
and January 2003 letter have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, by August 2001 supplemental 
statement of the case and the letters cited above, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes VA 
and private medical records as well as several pertinent VA 
examination reports.  As the record shows that the veteran 
has been afforded relevant VA examinations in connection with 
his claims, the requirements of 38 C.F.R. § 3.159(c)(4) 
(2002) have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claims.

Factual Background 

Service medical records do not appear to document psychiatric 
symptoms or findings.  On examinations in September 1969, 
March 1972, March 1973, March 1976, and August 1978, military 
medical examiners found the veteran's psychiatric status to 
be clinically normal.  Significantly, at the time of the 
September 1969, March 1973 and August 1978 examinations, the 
veteran denied every having depression or excessive worry, or 
nervous trouble of any sort.  A January 1976 service medical 
notation indicated that the veteran had been using heroin for 
four months.  No psychiatric symptoms or diagnoses were 
reported.  In March and April 1979, the veteran was 
hospitalized for treatment of alcoholism.  According to the 
discharge report, he had an eight-year history of excessive 
drinking.   April 1980 service medical records indicated a 
history of alcoholism.  

On VA examination in April 1981, the veteran's nervous 
system, to include psychiatric and personality, was described 
as normal. 

By June 1981 rating decision, the RO granted service 
connection for a right knee meniscectomy and for a left knee 
meniscectomy.  Each was rated zero percent disabling.

Of record are private medical records dated in the 1990's 
which include diagnoses of psychiatric disability. 

In May 1994, he indicated that he had been under psychiatric 
care and that he was diagnosed with depression and PTSD.  

A June 1994 letter from a psychiatrist in private practice 
indicated that the veteran received treatment for several 
episodes of depression.  

By March 1995 rating decision, the RO denied increased 
ratings for the veteran's left and right knee disabilities.

On July 1996 VA psychiatric examination, chronic alcohol 
abuse and a history of cocaine abuse were diagnosed as was 
chronic moderate dysthymia.

An August 1996 X-ray study of both knees no abnormalities 
were found.

A July 1996 VA orthopedic examination report reflected that 
the veteran's gait was normal and that he moved in and out of 
the examining chair and table with ease.  He could walk on is 
toes and heels.  He could squat 70 percent with considerable 
popping of the knees bilaterally.  Knee range of motion was 
normal bilaterally, but the veteran complained of pain on 
bilateral knee motion.  There was no pain or swelling in 
either knee as well as no ligamentous instability in either 
knee.  The veteran had several well-healed scars on both 
knees.  The diagnosis was chondromalacia of the knees 
bilaterally and status postoperative multiple surgeries with 
a history of meniscectomies of the knees bilaterally.

By August 1996 rating decision, the RO again denied 
compensable ratings for the veteran's left and right knee 
disabilities.

VA examination in May 1998 resulted in diagnostic impressions 
of chronic long term anxiety disorder, chronic long term 
dysthymia, and chronic psychotic syndrome, secondary to 
previous prolonged use of alcohol and substances.  The 
examiner commented that he could not render a diagnosis of 
PTSD. 

In June 2001, he testified that his knees locked and popped 
and that he suffered from instability.  He also stated that 
he occasionally wore elastic braces on his knees.  He also 
testified that he could not work due to depression and 
schizophrenia and that related symptomatology began is 
service.

On July 2001 VA examination of the joints, the examiner noted 
good right knee alignment and indicated that right knee range 
of motion was from zero to 135 degrees.  Right knee ligaments 
were stable, but there was some loss of substance in the 
medial compartment, and there was some patellar crepitus.  
Right knee incisions were well healed.  With respect to both 
knees, mobility had been maintained.  The diagnosis was 
residuals of a meniscectomy right knee and left knee. 

A November 2001 private medical examination report indicated 
that the veteran could fully flex and extend the knees, and 
that he had no pain, tenderness, erythema, swelling, edema, 
or gross deformity of either knee.  Bilateral knee range of 
motion was "nice, clean, and smooth."  There was no 
crepitus.  The examiner opined that the veteran appeared to 
have had "excellent results" from his bilateral knee 
surgeries.  There was no muscle wasting, circulatory 
deficits, instability, or subluxation.  The veteran's gait 
was normal.  A left knee X-ray study revealed that it was 
"perfectly normal."  The examiner opined that the veteran's 
ability to do work activities, sit, stand, and move were not 
impaired.  He could also lift, carry, and move objects.  The 
examiner concluded that the veteran's knee surgeries of the 
1970's produced "excellent" results and that his knee 
joints were "very functional."

On May 2002 VA examination of the knees, the examiner noted 
degenerative joint disease of the knees bilaterally.  There 
was no laxity, subluxation, instability, incoordination, and 
no flare-ups.  Crepitus was found bilaterally as was mild 
weakness.  Flexion was to 140 degrees bilaterally.  There was 
mild limitation of knee extension bilaterally with mild pain 
on extension in the unusually used position of lying supine 
with flexed hips.  In that same position he had completely 
normal flexion to 140 degrees without pain.  An associated X-
ray study of the knees indicated no abnormalities.

On May 2002 VA psychiatric examination report, the examiner 
noted the veteran's history of alcoholism and substance abuse 
and indicated that the veteran suffered from adult attention 
deficit disorder secondary to his long history of 
polysubstance abuse.  The examiner diagnosed chronic anxiety 
disorder, major depression, and mild dementia manifested by 
attention deficit.  The examiner commented that the veteran 
was mentally and emotionally the victim of his former severe 
polysubstance drug abuse and alcohol abuse.  

Law and Regulations 

Burden of Proof

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service, 
but no compensation shall be paid if the disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Analysis

Knees 

The most recent orthopedic examination is most relevant to 
the current discussion.  See Francisco, supra.  According to 
the most recent VA examination report, the veteran's right 
and left knee symptomatology is similar.  Thus, both knees 
will be discussed in unison.

Each of the veteran's knee disabilities is rated zero percent 
disabling under Code 5257, pertaining to "other impairment of 
the knee."  Under that code, a 10 percent rating is warranted 
for slight knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  
38 C.F.R. § 4.71a, Code 5257.  Both the November 2001 and May 
2002 examination reports revealed that the veteran did not 
suffer from subluxation or instability of either knee.  Thus, 
under Code 5257, a 10 percent evaluation is not warranted for 
either knee.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

VA's General Counsel issued a precedential opinion in July 
1997, which held that a claimant who had arthritis shown by 
x-ray and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  
Thereafter, citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991), the General Counsel found that that even if the 
claimant technically has full range of motion, but the motion 
is inhibited by pain, a compensable rating for arthritis 
shown by x-ray under DC 5003 and § 4.59 would be available.  
See VAOPGCPREC 9-98.

38 C.F.R. § 4.71a, Code 5010 applies to traumatic arthritis 
and provides that such is evaluated based on limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Code 5003.  Where the limitation of 
motion of the specific joint or joints involved is 
noncompensable, under the applicable codes, a rating of 10 
percent is warranted where arthritis is shown by X-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  Id.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Code 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 5 degrees is zero 
percent; extension limited to 10 degrees is 10 percent; 
extension limited to 15 degrees is 20 percent; extension 
limited to 20 degrees is 30 percent; extension limited to 30 
degrees is 40 percent; and extension limited to 45 degrees is 
50 percent.  38 C.F.R. § 4.71a, Code 5261.  

VA examination in July 2001 showed flexion limited to 135 
degrees, although more recent examination in May 2002 appears 
to show normal flexion.  At any rate, any limitation of 
flexion is minimal in degree.  There also appears to be some 
very mild limitation of extension according to the report of 
the May 2002 examination .  Significantly, the examiner also 
commented that there was pain associated with the limitation 
of motion, although mild in degree.  It is readily clear that 
the demonstrated limitation of motion does not warrant a 
compensable rating under Code 5260 or Code 5261.  To warrant 
a 10 percent rating under Code 5260, flexion would have to be 
limited to 45 degrees.  To warrant a 10 percent rating under 
Code 5261, extension would have to be limited to 10 degrees.  
Moreover, although there have been some clinical findings of 
arthritis, radiological studies have been negative for 
arthritis.  Therefore, assignment of separate compensable 
ratings under Codes 5003, 5260, 5261 is not warranted despite 
the fact that there is some objective evidence of minimal 
limitation of motion with mild pain.  The Board reads the 
pertinent General Counsel opinions and Code 5003 as requiring 
arthritis confirmed by x-ray  VAOPGCPREC 9-98 (Aug. 14, 
1998); VAOPGCPREC 23-97 (July 1, 1997).

In sum, the preponderance of the evidence is against 
entitlement to compensable ratings for the veteran's service-
connected knee disabilities.

Major Depression with Schizophrenia 

It is clear that the veteran currently suffers from 
psychiatric disability which has been variously diagnosed.  
However, despite the veteran's contentions, there is no 
persuasive evidence that any current psychiatric disorder was 
manifested during service or for several years after service.  
Service medical records show that the veteran's psychiatric 
status was consistently clinically evaluated by trained 
medical personnel as normal.  Moreover, his psychiatric 
status was described as normal on VA examination in April 
1981, several months after his discharge from service.  It 
appears from a review of private medical records dated in the 
early 1990's that the veteran's psychiatric symptoms were 
first treated in the late 1980's.  There is no persuasive 
evidence that any chronic psychiatric disorder was manifested 
during his active duty service or for several years 
thereafter.  There is also no competent evidence of a 
psychosis during service or within one year of discharge from 
service.

The preponderance of the evidence is also against a finding 
that any current chronic psychiatric disorder is otherwise 
related to service.  Rather, the competent evidence of record 
suggests that the veteran's current psychiatric problems are 
related to his history of substance abuse and alcohol abuse.  
The Board notes again that service connection may not be 
established for disability which is the result of alcohol or 
drug abuse.  




ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

